Citation Nr: 9905215	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  97-18 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a prostate 
condition.

2.  Entitlement to service connection for a testis condition.

3.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for flat feet.

4.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for hemorrhoids, claimed as a rectum condition. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
September 1944.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which denied the benefits sought on appeal. 


FINDINGS OF FACT

1.  The claims file does not contain competent medical 
evidence that the veteran has prostate or testis conditions 
as a result of his military service.

2.  In unappealed rating decisions dated in September 1944 
and August 1947, the RO denied the veteran entitlement to 
service connection for pes planus and hemorrhoids.

3.  That evidence associated with the claims file subsequent 
to the September 1944 and August 1947 decisions which is 
neither cumulative nor redundant, bears directly, but not 
substantially upon the specific matter under consideration, 
and by itself and in connection with evidence previously 
assembled is not so significant that it must be considered to 
decide fairly the merits of the claims. 

CONCLUSIONS OF LAW

1.  The veteran's claims of entitlement to service connection 
for prostate and testis conditions are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The September 1944 and August 1947 RO decisions which 
denied entitlement to service connection for pes planus and 
hemorrhoids are final.  38 U.S.C.A. §  7105 (West 1991); 38 
C.F.R. § 3.104(a) (1998). 

3.  New and material evidence to reopen the claim for service 
connection for flat feet and hemorrhoids, claimed as a rectum 
condition, has not been submitted.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prostate and Testis Conditions

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303.  
Certain conditions manifest to a degree of 10 percent within 
one year after separation from service may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309.  If 
a condition noted during service is not shown to be chronic, 
then generally a continuity of symptoms after service is 
required for service connection.  38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the U.S. Court of Veterans Appeals (Court's) 
case law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997). 

However, the initial question in this case is whether the 
veteran has presented well grounded claims for service 
connection.  In this regard, the veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded;" 
that is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F. 3d 1464 
(1997). 

In this case, service medical records do not include 
complaints, treatment, findings or diagnoses relating to any 
prostate or testis condition.  A comprehensive medical 
examination in July 1947, approximately 3 years after 
service, in association with a hospitalization for 
hemorrhoids, likewise, failed to report any findings, 
complaints, treatment or diagnoses relating to the prostate 
or testis.  A January 1948 examination specifically reported 
the absence of any varicocele.  Efforts to obtain private 
medical records have been largely unsuccessful.  Chronic 
prostatitis was first shown in 1952, some 6 years after 
service and not shown by competent medical authority to be 
related to service; the veteran's prostate was examined in a 
December 1995 clinical report without any pathology noted.  
Clinic records from 1989 show a symptomatic left varicocele 
but do not relate that condition to service.  Clinical 
records from January 1997 show the veteran complaining of a 
left testicular injury in 1940; while noting the absence of 
masses and that the testes were mildly tender, the examiner 
also noted the veteran was forgetful and a poor historian.  

At his personal hearing in August 1997, the veteran impliedly 
asserted that he sustained an injury on the obstacle course 
which occasioned injuries to his prostate and testicle.  He 
also reported that the treatment he received was limited to 
placement of tape on his side.   He stated that he did not 
report any more problems for fear of retribution.  A review 
of the record shows that the hearing officer deferred a 
decision on the veteran's claim for over 60 days, so that an 
effort could be made to secure additional records of 
treatment.  Unfortunately, such records could not be 
obtained.

Based on a review of the evidence of record, the Board finds 
that the veteran's claims are not well grounded.  The Board 
finds that the veteran has failed to provide medical evidence 
of a nexus between the claimed disorders and any incident in 
service.  With respect to the veteran's reported medical 
history of an injury to his left testicle in 1940, evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence."  
LeShore v. Brown, 8 Vet. App. 406 (1995).  A bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  As no competent 
medical evidence has been introduced into the record showing 
a link between the current claims and the veteran's service, 
the veteran's claims must be denied as not well-grounded.  

The only other evidence in support of the veteran's claim are 
his own statements that his claim is related to service.  
Although the veteran's statements and testimony represent 
evidence of continuity of symptomatology, they are not 
competent evidence of a nexus between a current disorder and 
that symptomatology and, under such circumstances, do not 
make the claim well grounded.  Savage, supra.   Furthermore, 
the veteran is not competent to offer an opinion as to the 
etiology of the claimed disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Hence, the veteran's statements do not 
make his claim well grounded.  

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make this claim 
"plausible."  See generally McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Robinette, at 77-78.  The Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to complete the application for a claim 
for service connection.


Flat Feet, Hemorrhoids

In unappealed rating determinations from September 1944 and 
August 1947, the RO, denied entitlement to service connection 
for pes planus and for hemorrhoids, as the evidence showed 
both conditions existed prior to service.  Inasmuch as the 
veteran did not perfect timely appeals, the RO's decisions 
are final.  38 U.S.C.A. § 7105. 

Pursuant to 38 U.S.C.A. § 5108 the veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994). 

The U.S. Court of Appeals for the Federal Circuit in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), considered evidence 
material when it was probative of the issue at hand and there 
was a reasonable possibility of a change in outcome when 
viewed in light of all the evidence of record.  The Federal 
Circuit reasoned that the regulation on point, 38 C.F.R. 
§ 3.156(a), merely requires that the newly submitted evidence 
"be so significant that it must be considered in order to 
fairly decide the merits of the claim."  In light of the 
recent ruling in Hodge, the Court of Veterans Appeals 
concluded that "Hodge provides for a reopening standard 
which calls for judgments as to whether new evidence (1) 
bears directly or substantially on the specific matter, and 
(2) is so significant that it must be considered to fairly 
decide the merits of the claim.  Fossie v. West, 12 Vet. App. 
1 (1998).  

The evidence that was of record at the time of the prior 
denials included service medical records, including an 
enlistment examination showing bilateral pes planus, 2nd 
degree and an external hemorrhoid upon entrance into active 
service.  Also previously considered was a discharge summary 
for a hemorrhoidectomy in 1947. The basis for prior denials 
of claims for entitlement to service connection for pes 
planus and hemorrhoids was that the conditions pre-existed 
service and aggravation in service was not shown. 

Medical records developed subsequent to the prior RO denials 
along with statements and testimony from the veteran have 
been submitted.  The medical evidence submitted does not 
provide any competent evidence as to in service aggravation 
of the claimed conditions or, for that matter, etiology of 
the claimed conditions. 

The record also contains statements and testimony to the 
effect of how flat feet and hemorrhoids were aggravated in 
service.  He asserted that hemorrhoids were aggravated by 
constipation in service but he could not say how his feet 
were aggravated.  Notwithstanding, the law provides that, 
with respect to questions involving diagnosis or medical 
causation, credible medical evidence is required.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  Thus, the veteran's 
statements that his current foot and rectum disorders results 
from his active military service and the other lay statements 
do not serve his claim in a meaningful way, see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding that 
laypersons are not competent to offer medical opinions), nor 
do they provide a sufficient basis for reopening the 
previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1995) (holding that where resolution of an issue 
turns on a medical matter, lay evidence, even if considered 
"new," may not serve as a predicate to reopen a previously 
denied claim). 

That notwithstanding, the evidence recently submitted bears 
directly, but not substantially upon the specific matters 
under consideration, and by itself and in connection with 
evidence previously assembled is not so significant that it 
must be considered to decide fairly the merits of the claim.  
Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claims, the prior decision remains 
final.  Accordingly, the benefits sought on appeal must be 
denied.


CONCLUSION

The veteran's representative has raised a number of arguments 
on his behalf, the bulk of which have been addressed in the 
body of the foregoing decision.  The Board has also 
considered the argument that the representative advances with 
respect to the issues for which service connection is sought.  

It is urged that the VA's Adjudication Procedure Manual, M21-
1, has the substantive effect of requiring that VA assist the 
veteran in the development of his claims prior to making any 
decision, even if the claim is not well grounded.  Firstly, 
the Board observes that the representative's argument 
provided no authority for the contention that the changes to 
M21-1 are substantive in nature.  Assuming, however, that the 
referenced changes to M21-1 are substantive in nature, cf. 
Fugere v. Derwinski, 1 Vet. App. 103 (1990), the Board finds 
that the controlling statute, 38 U.S.C.A. § 5107, 
specifically requires that a claimant for VA benefits present 
a well grounded claim before a duty to assist arises.  Id; 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Because a 
federal statute is of greater weight than a federal 
regulation, see generally Section 2 of Article VI of the 
United States Constitution, it follows that the Board must 
require that the veteran fulfill his obligation of submitting 
a well grounded claim before any "duty to assist" is 
triggered.  Moreover, the Board observes that the veteran was 
in fact afforded numerous treatments and VA examinations over 
the years.  Moreover, no nexus between service and the 
claimed conditions was suggested.  Those private treatment 
records obtained on behalf of the veteran likewise failed to 
suggest any nexus.  The Board, consequently, considers that a 
fairly complete medical picture is already associated with 
the file, and further development would only serve to cause 
unnecessary delay.  


ORDER

Entitlement to service connection for a prostate condition is 
denied. 

Entitlement to service connection for a testis condition is 
denied. 

The veteran's claim of entitlement to service connection for 
flat feet is not reopened. 

The veteran's claim of entitlement to service connection for 
hemorrhoids, claimed as a rectum condition, is not reopened. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 9 -


